El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En junio 8, 1925, confirmamos la sentencia en el caso arriba indicado nominalmente por la teoría de que no había ningún señalamiento de error y que no aparecía ningún error fundamental. El apelante ha presentado una moción de reconsideración. En dicha moción no se ha archivado ningún señalamiento de error.
Las reglas 42 y 43 del Reglamento de esta corte prescriben lo siguiente:
*522"42. Dentro de diez días después de haberse presentado a este tribunal la copia de los autos, el Letrado defensor del recurrente, presentará al Tribunal un alegato por duplicado, impreso o escrito en maquinilla, que contendrá una relación fiel y concisa de la causa tal como conste en los autos; así como una exposición de los erro-res en que funda su recurso, y además de esto, cumplirá con la Ley de Enjuiciamiento actualmente en vigor.
"43. Esa exposición indicará separadamente cada error que se alegue haberse cometido por el Tribunal inferior; y, al resolver el caso, esta Corte podrá dejar de tomar en consideración aquellos errores que no se hayan señalado, a no ser que sean fundamentales.”
De acuerdo con estas regias un señalamiento de errores es un elemento indispensable de un alegato. La radicación de un alegato sin un señalamiento de errores es equivalente a no radicarse ningún alegato. Esto lo liemos indicado en numerosas decisiones que no es necesario citar añora.
Cuando no se archiva un señalamiento la corte no está de modo alguno obligada a escudriñar los autos para ver si se ña cometido algún error fundamental. En el ejercicio de nuestra discreción frecuentemente lo ñemos ñecño así, pero no ñay obligación alguna por parte de la corte de imponerse la tarea que corresponde debidamente al apelante. Frecuentemente se ña dicño que la radicación de un señalamiento de errores en esta corte es equivalente a la presentación de una demanda en la corte inferior.
Sin embargo, hemos leído con cuidado la moción de re-consideración y como el error que se trata de levantar es simple, y además habiendo surgido una duda en nuestro ánimo, ordenaremos la reconsideración.